UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7405



ARTIE L. HATHAWAY,

                                                 Petitioner - Appellant,


             versus


GENE M. JOHNSON, Director        of   the   Virginia
Department of Corrections,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-12)


Submitted:    January 30, 2004                   Decided:   April 6, 2004


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Artie L. Hathaway, Appellant Pro Se. Richard Carson Vorhis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Artie L. Hathaway seeks to appeal the district court’s

order denying relief on his petition for a writ of habeas corpus,

construed by the district court as a petition under 28 U.S.C.

§ 2254 (2000).    An appeal may not be taken from the final order in

a habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)   (2000).        A   prisoner   satisfies      this   standard    by

demonstrating     that    reasonable      jurists     would     find    that    his

constitutional    claims    are     debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir 2001). We have independently reviewed the record

and conclude that Hathaway has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.    We    also    deny   Hathaway’s     motions   for    appointment      of

counsel, to compel production of documents, and for injunctive

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED



                                      - 2 -